Citation Nr: 1611571	
Decision Date: 03/22/16    Archive Date: 03/29/16

DOCKET NO.  07-28 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals of a right fifth toe fracture, proximal phalangeal joint.

2. Whether new and material evidence has been received to reopen service connection for bilateral hearing loss.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for posttraumatic stress disorder (PTSD).

6. Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder.

7. Entitlement to service connection for fatigue as due to a qualifying chronic disability.

8. Entitlement to service connection for erectile dysfunction (claimed as due to
PTSD or other acquired psychiatric disorder).


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to January 1993, with service in the Persian Gulf Theater of Operations from December 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from
January 2006, October 2008, and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In March 2009 and October 2014, the Board remanded the appeal for additional development and it now returns to the Board for appellate review.  

Also in October 2014, the Board denied reopening of the Veteran's appeal of the claim of entitlement to service connection for bilateral hearing loss.  The Veteran appealed that issue to the United States Court of Appeals for Veterans Claims Court.  The parties (the Veteran and Secretary of VA) filed a Joint Motion for Partial Remand with the Court, and in August 2015, the Court granted the motion.  Therefore, that issue has returned to the Board for appropriate action.

The issue of entitlement to service connection for bilateral hearing loss was addressed by the RO in an August 2015 supplemental statement of the case.  As this issue had not been reopened and remanded by the Board, the RO did not have jurisdiction to address it.  However, had the RO not taken this action, the Board below would have reopened and remanded the issue for further development.  In this case, the RO has already undertaken the necessary development and readjudicated the issue based on that development.  Consequently, the Board determines that it may also address the service connection issue on the merits in this decision without prejudice to the Veteran.

In October 2014, the Board remanded the issues of entitlement to service connection for fibromyalgia, a gastrointestinal disability, and multiple joint pains with leg cramps and memory loss as due to a qualifying chronic disability.  In an August 2015 rating decision, the RO granted entitlement to service connection for fibromyalgia and irritable bowel syndrome.  Further, it is apparent from the April 2015 VA examination for fibromyalgia that the examiner was considering the manifestations of joint pains, leg cramps, and memory loss in assigning the fibromyalgia diagnosis, and they are contemplated in the 40 percent rating assigned for that disability in the August 2015 rating decision.  Therefore, the appeal of these issues has been resolved, and they are no longer before the Board. 

The issues of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, fatigue, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Residuals of a right fifth toe fracture, proximal phalangeal joint are manifested by pain and tenderness in his right foot with walking and both weight-bearing and non-weightbearing activities without loss of range of motion or strength, abnormal gait, flare-ups, or additional disability with repetition of movement.  

2. An April 1993 rating decision denied the claim of entitlement to service connection for bilateral hearing loss, and the decision was not appealed.
 
3. Evidence received since the April 1993 decision is new, relates to an unestablished fact necessary to grant the claim, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss. 
 
4. Bilateral hearing loss preexisted service and is not shown to have increased in severity beyond its natural progression during military service.  

5. Tinnitus did not have its onset during service or within one year of discharge from service, and is not the result of disease or injury incurred during the Veteran's military service.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for residuals of a right fifth toe fracture, proximal phalangeal joint have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 U.S.C.A. § 4.71a, Diagnostic Code 5299-5284 (2015).

2. Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is both new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.385 (2015).

4. The criteria for service connection for tinnitus have not been met. 38 U.S.C.A. 
§§ 101(24), 1101, 1112, 1113, 1116, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.385 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Stegall Considerations

This case was remanded by the Board in March 2009 and October 2014.  The Court has held "that a remand by this Court or the Board confers on the Veteran or other claimant, as a matter of law, a right to compliance with the remand orders." See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The purpose of the March 2009 remand was to obtain information about the Veteran's stressors and schedule a VA psychiatric examination, and the October 2014 remand was issued to schedule additional VA examinations and/or obtains additional VA etiological opinions and outstanding VA treatment notes.   The post-remand record shows that the required information and records were obtained, the VA examinations requested were performed, and the opinions obtained.  Therefore, the Board determines that the RO/AMC substantially complied with the Board's orders in the prior remands, and that the Board may now proceed with adjudication of the claims.

II. VA's Duties to Notify and Assist

In this decision, the Board grants the Veteran's claim to reopen previously denied claim for service connection for bilateral hearing loss.  Therefore, no discussion of VA's duty to notify or assist is necessary with respect to that issue.

Regarding the increased rating and service connection claims for bilateral hearing loss and tinnitus, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  A VA letter issued in April 2008 satisfied the duty to notify provisions with respect to service connection and increased rating claims and notified the Veteran of the regulations pertinent to the establishment of an effective date and disability rating in general.

Accordingly, the Board determines that the content requirements of VCAA notice have been met and the purpose of such notice, to promote proper development of the claims, has been satisfied.  See Mayfield, 444 F.3d at 1333.  Based on the above, the Board finds that further VCAA notice is not necessary prior to the Board issuing a decision.

VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing him with a VA examination.  The Veteran's service treatment records, VA treatment records, private treatment notes, and the reports of April 2005, May 2008, April 2015, and May 2015 VA examinations were reviewed by both the AOJ and the Board in connection with adjudication of the claims.  The Veteran has not identified any other outstanding records that need to be obtained for an equitable adjudication of the claims.

With regard to the VA examinations, once VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, each examiner documented the Veteran's subjective complaints and history, and evaluated the Veteran.  Neither the April 2005 nor the May 2008 VA examiner stated that the claims file was reviewed.  However, the Board does not find that the lack of a claims file renders those examinations inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  In rating claims, it is the severity of disability found at the examination that is most salient to the claim. There is nothing to suggest that the clinical findings or opinions are not sufficiently grounded in the facts of the case or that any examiner reached an arbitrary conclusion.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159 (c)(4).

In light of the above, the Board concludes that the medical evidence of record is sufficient to adjudicate the Veteran's claims without further development and additional efforts to assist or notify the Veteran in accordance with VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).  Therefore, the Board determines that the Veteran will not be prejudiced by the Board proceeding to the merits of the claims.

III. Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.
In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question of which of two rating evaluations shall be applied, the higher evaluation will be assigned if the disability picture more closely approximates the criteria for that rating.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Regulations provide that, when the disability being rated is not specifically provided for in the rating schedule, it will be rated under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.  Further, the provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  The additional code is shown after a hyphen.

The Veteran's right toe disability has been assigned a 10 percent rating under Diagnostic Codes 5299-5284 for residuals of a right fifth toe fracture, proximal phalangeal joint rated under the criteria for foot injuries.  38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  Pursuant to Diagnostic Code 5284, moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.
Relevant evidence includes the reports of April 2005, May 2008, and April 2015 VA examinations and VA and private treatment records.  In April 2005, the Veteran denied pain with motion of the right fifth toe.  The examiner found no pain with midfoot or hindfoot range of motion. Slight tenderness on the dorsum of the foot in line with the first metatarsal was identified, but the examiner stated that it was not associated with the right fifth toe.  There was no malunion or nonunion of the joints.  
The examiner stated that the right fifth toe fracture was well healed and caused no disability.

At the May 2008 VA examination, the Veteran's foot exhibited no edema, and no calluses or ulcerations of the ventral surface.  His gait was normal.  Pulses and sensation were normal.  There was slight tenderness of the Achilles tendon.  Range of motion of the right ankle was normal, and range of motion of the right fifth toe was 20 degrees plantar flexion and 5 degrees dorsiflexion.  On repetition, the examiner noted no pain, loss of motion, weakness, fatigability, or incoordination.  There was no tenderness or deformity of the toe.  The examiner stated that the right fifth toe fracture was well-healed.

At the April 2015 VA foot examination, the Veteran reported chronic pain in the right fifth toe since the fracture.  He also indicated that he has increased warmth and slight numbness at times, but not swelling or redness.  There were no flare-ups documented.  The functional limit experienced, as described by the Veteran, was limitation of walking secondary to foot pain.  The clinical examination revealed pain on examination, on weight-bearing and non-weight bearing, and disturbance of locomotion.  Other findings included tenderness of the dorsal and plantar surfaces of both feet, and diffuse tenderness of the right fifth toe without soft tissue swelling, erythema or warmth.  Range of motion of the right fifth toe was preserved, as was strength.  The Veteran's reported that he had missed two to three days of work in the last year secondary to the foot disability and that the pain sometimes interfered with work and he tries to stay off his feet.  The Veteran reported working full-time at a sedentary job.  

Based on the above, the Board determines that a rating in excess of 10 percent for the Veteran's right toe disability is not warranted.  Such a rating requires that the disability present as at least moderately severe.  In this case, the Veteran experiences pain and tenderness in his right foot with walking and both weight-bearing and non-weightbearing activities.  The disability does not result in abnormal gait, and there are no flare-ups reported or additional disability noted with repetition of movement.  Range of motion and strength are not affected by the right toe fracture.  For these reasons, the Board finds that the manifestations of the Veteran's residuals of a right fifth toe fracture, proximal phalangeal joint are no worse than moderate. 

Consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the record does not establish the existence of any manifestations of the Veteran's right foot disability to warrant a separate rating under a different diagnostic code. 

The Board has also considered the doctrine of reasonable doubt.  However, as reflected by the above discussion, the preponderance of the evidence is against a rating in excess of 10 percent for the Veteran's right toe fracture residuals, and the doctrine is not for application. 38 U.S.C.A. § 5107(b)(West 2014); see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-schedular rating and Total Disability Rating due to Individual Unemployability (TDIU)

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating. 38 C.F.R. § 3.321(b) (2015). 

The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptoms, then the Veteran's disability picture is contemplated by the Rating Schedule, and no referral is required.

The Veteran's right toe disability manifests in pain with difficulty standing and walking. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5299-5284.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by pain with standing and walking. In short, there is nothing exceptional or unusual about the Veteran's right toe disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  While the record reflects that the Veteran reports having to stay off his feet at work, he also indicates that he has a sedentary job. There is no indication that the disability would resulted in marked interference with the Veteran's daily work activities.  Further, he missed two to three days of work in a year, but the evidence does not establish that there is a marked interference with employment. The right toe has not resulted in any hospitalizations.  38 C.F.R. § 3.321(b)(1).  Therefore, an extra-schedular rating for right toe fracture is denied.

Further, the Board notes that under Johnson v. McDonald, 762 F. 3rd 1362   (2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part and parcel of an increased-rating claim when raised by the record.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating in this circumstance when the TDIU issue is raised by assertion or reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 Vet. App. 324 (1991).  Here, the Veteran is employed, and the record does not suggest that the Veteran is unable to maintain substantially gainful employment due to service-connected disabilities.  Therefore, further contemplation of entitlement to TDIU in this case is not necessary.


IV. New and Material Evidence

An April 1993 rating decision denied a claim of entitlement to service connection for bilateral hearing loss on the basis that the Veteran's preexisting hearing loss was not aggravated by service as it had not increased in severity beyond natural progression.  The Veteran did not appeal this decision, and it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim. Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the April 1993 rating decision, the evidence included service treatment records and a March 1993 VA audiological examination.  Since that time, the Veteran has submitted additional personal statements, a private audiological evaluation, and post-service VA and private treatment records.  This evidence is new as it was not of record in April 1993.  Further, the Board determines that a November 2011 statement by the Veteran is material.  In the April 1993 rating decision, the rationale for the denial included a note that there was no evidence of undue noise exposure in service.  However, in the November 2011 statement the Veteran discusses exposure to high noise equipment during field exercises, such as trucks, cannons, and tanks.  The Board determines that this evidence is material because it addresses a factor deemed lacking by the April 1993 decision.  Accordingly, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for bilateral hearing loss has been received, and the claim, to this extent only, is granted.

V. Service Connection

The RO initially did not reopen the claim for service connection for bilateral hearing loss in the October 2008 rating decision.  However, the RO did de facto reopen the claim for service connection for bilateral hearing loss in the August 2015 supplemental statement of the case which adjudicated the bilateral hearing loss claim on the merits, rather than on the basis of whether new and material evidence had been submitted.  Therefore, the Board may address this claim on the merits as well.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability. 38 C.F.R. §§ 3.303(a), (d). 

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hearing loss and tinnitus (as organic diseases of the nervous system), to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. Id.  When a chronic disease identity is established in service, or within an applicable presumptive period, there is no requirement of evidentiary showing of continuity. Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.309(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).

Each disorder for which the Veteran seeks service connection must be considered on the basis of the places, as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  A veteran's lay statements may be sufficient evidence in any claim for service connection.

Presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection. 38 C.F.R. § 3.303(d). Direct service connection may be granted for disease or disability diagnosed in service; or, if diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Id. 

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr, 21 Vet. App. at 309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss that first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

At the time of a service entrance examination, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions as are recorded in examination reports are considered as 'noted.'  38 C.F.R. § 3.304(b) (2014).  When determining whether a defect, infirmity, or disorder is noted' at entrance into service, supporting medical evidence is needed.  Crowe v. Brown, 7 Vet. App. 238 (1994). 

In this case, at the Veteran's July 1970 entrance examination, the physician noted defective hearing, and the audiogram results showed a hearing loss as defined by VA regulations.  Specifically, the audiogram results were as follows:

	


HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
-5
NA
50
LEFT
25
15
10
NA
50

These results meet the definition of hearing loss under 38 C.F.R. § 3.385.  Thus, the Veteran is not presumed to have been sound upon enlistment with regard to his hearing acuity.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

If an appellant is found to have had a preexisting disability and there is an increase in that disability during service, 38 U.S.C.A. § 1153 provides that a preexisting injury or disease will be presumed to have been aggravated during service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  The appellant has the responsibility to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  Such increase must be shown through independent medical evidence.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (199 4).  If there is no evidence of injury, complaints, or treatment of the preexisting disability in service, an increase in severity has not been shown.  The appellant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; see Horn v. Shinseki, 25 Vet. App. 231, 234-235 (2012) (holding that the bur den of proof in presumption of soundness cases rests with VA); see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Any increase in severity must also be permanent.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered 'aggravation in service' unless the underlying condition, as contrasted by symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  When clear and convincing evidence demonstrates no permanent increase in disability during service, the presumption of aggravation is not applicable. Maxson v. West, 12 Vet. App. 453, 459-60 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).  

In this case, there are multiple audiograms found in service treatment records.   October 1979 audiogram results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
55
55
LEFT
15
5
5
50
50

In May 1984, the results were:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
60
55
LEFT
10
5
5
50
50

At his October 1992 retirement physical, the Veteran's audiogram presented the pure tone thresholds below:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
60
60
LEFT
5
5
20
60
50

Most recently, the May 2015 VA examination, the Veteran's hearing thresholds were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
60
70
70
LEFT
20
40
60
65
70

The May 2015 VA examiner reviewed the claims file and noted the Veteran's complaints of noise exposure during service.  The examiner then observed that the Veteran's 1970 enlistment audiogram suggested hearing within normal limits from 500-2000 Hz with a moderate hearing loss at 4000 Hz.  The examiner indicated that these findings suggest that the Veteran had a pre-existing hearing loss.  The examiner noted that the Veteran's retirement audiogram in 1992 suggested hearing within normal limits from 500-2000 Hz with a moderately-severe hearing loss from 3000-6000 Hz and that there were no significant threshold shifts while on active duty.  Consequently, the examiner opined that the Veteran's hearing loss in the right and left ears preexisted service and was not aggravated beyond normal progression in service.  

Thus, the only evidence in support of the Veteran's claim that his current bilateral hearing loss is a result of service is his own assertions.  The Veteran's statements have emphasized his current disability and his in-service noise exposure.  While the Veteran is competent to speak to facts capable of lay observation, i.e. perceived hearing loss, he does not have the requisite expertise to determine the etiology of the disability. See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran submitted a private audiogram from November 2011, but while the audiologist noted his noise exposure in the military, she did not offer any opinion as to the etiology of his current hearing loss.  The Veteran has not submitted evidence that establishes that his bilateral hearing loss increased in severity beyond its natural progression during service.

The Board finds that the evidence clearly and unmistakably shows there was no worsening in service, therefore the evidence clearly and unmistakably shows that the Veteran's pre-existing hearing loss was not aggravated by service.  See 38 C.F.R. § 3.306 (2015).

With regard to the Veteran's tinnitus, service treatment records are silent for complaint, treatment, or diagnosis related to tinnitus.  Tinnitus is readily observable by lay persons, and the Veteran's assessment of tinnitus is sufficient to establish the diagnosis.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (lay testimony may establish the presence of tinnitus because ringing in the ears is capable of lay observation).  His tinnitus was also documented by a May 2015 VA examiner. Therefore, the Board concludes that the Veteran has a current disability of tinnitus. 

However, the evidence does not establish that the Veteran's tinnitus began in service or within one year of discharge from service.  Service treatment records do not document complaints of tinnitus, and the Veteran has not asserted that his tinnitus began in service.  At the May 2015 VA examination, the Veteran indicated that his tinnitus began many years ago, maybe in the 1990s.  A March 1993 VA audiological examination report states that "tinnitus is not an issue."  Thus, service connection for tinnitus on a presumptive basis is not warranted.  38 C.F.R. § 3.309.
  
At the May 2015 VA audiological examination, the examiner stated that there are numerous possible causes of tinnitus and noted the Veteran's complaints of in-service noise exposure.  However, the examiner opined that without evidence of an objectively verifiable noise injury (hearing loss, significant hearing threshold shift, or other objective evidence of acoustic trauma), the association between the claimed tinnitus and noise exposure does not exist.  Thus, the examiner concluded that the Veteran's tinnitus is less likely than not a result of military service. 

There are no other competent etiological opinions of record.  The only evidence in support of the Veteran's claim that he has bilateral hearing loss and tinnitus that are a result of service is his own assertions.  The Veteran's statements have emphasized his current disability and his in-service noise exposure.  While the Veteran is competent to speak to facts capable of lay observation, i.e. perceived hearing loss, he does not have the requisite expertise to determine the etiology of the disability.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007) (holding that some disabilities are not capable of lay observation); see also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran submitted a private audiogram from November 2011, but while the audiologist noted his noise exposure in the military, she did not offer any opinion as to the etiology of his current hearing loss.  The Veteran has not submitted evidence that establishes that his bilateral hearing loss increased in severity beyond its natural progression during service.    

The Veteran has stated that he has tinnitus and asserted that his tinnitus is a result of his in-service noise exposure, but while he is competent to describe his symptoms and acoustic trauma, he is not competent to determine the etiology of his tinnitus.  As tinnitus has many causes, the Veteran lacks the requisite expertise to make such a determination.  Therefore, the evidence does not establish that the Veteran's tinnitus is a result of his military service, and the claim is denied.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also Gilbert, 1 Vet. App. at 53.  However, as reflected by the above discussion, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.  Therefore, his claims must be denied.


ORDER

Entitlement to a rating in excess of 10 percent for residuals of a right fifth toe fracture, proximal phalangeal joint is denied.

New and material evidence having been received, the claim for service connection for bilateral hearing loss is reopened, and to that extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is denied.
Entitlement to service connection for tinnitus is denied.


REMAND

With regard to the Veteran's claims of entitlement to service connection for PTSD, an acquired psychiatric disorder other than PTSD, erectile dysfunction, and fatigue, the Board determines that another remand is necessary.  Specifically, the Veteran should be afforded another VA psychiatric examination.

A May 2015 VA opinion states that his current diagnosis of depressive disrder is due to post-military life stressors and is not related to military service, including deployment in Saudi Arabia.  However, this opinion does not consider the Veteran's wife's statement in August 1997 that the Veteran was depressed in 1992.  Further, the April 2015 VA examiner for fibromyalgia noted depression as a symptom of the fibromyalgia.  Depression is a product of fibromyalgia that may be used to support the 40 percent rating for fibromyalgia assigned in the August 2015 rating decision.  However, the May 2015 VA examiner noted that the Veteran's symptoms meet the criteria of a diagnosed chronic disability, as opposed to his depression being a symptom or mood disturbance resulting from the fibromyalgia.  Moreover, in stating that the depression is due to life stressors, the May 2015 VA examiner did not enumerate those stressors, to include whether fibromyalgia was one.  Consequently, the Board determines that an opinion is necessary with regard to whether the Veteran's diagnosed depression disability is at least as likely as not caused by or a result of his fibromyalgia.  

The Board also remands the Veteran's PTSD claim because the May 2015 addendum opinion provided by the March 2011 VA examiner did not adequately address the questions presented in the October 2014 remand.  In the March 2011 examination report, the examiner determined that the Veteran's stressors did not meet the criteria of a traumatic experience as required for a PTSD diagnosis.  The examiner then did not indicate whether the Veteran had any symptoms pertinent to a PTSD diagnosis.  It is not clear from the report whether the examiner found that the Veteran did not have those symptoms or whether the examiner simply did not further address the criteria for a PTSD diagnosis because the stressor was lacking. 

In the October 2014 remand, the Board indicated that the Veteran had combat experience, and so the stressor was deemed verified.  Therefore, the examiner was asked to respond to specific questions regarding the Veteran's PTSD and stressor.  The May 2015 opinion merely states that a review of the medical evidence shows that the Veteran does not have a current diagnosis of PTSD without addressing the Board's questions.  Therefore, another opinion is necessary with regard to the existence and etiology of the Veteran's PTSD.  See Stegall, 11 Vet. App. at 271.  

With regard to the erectile dysfunction, this disability has been claimed as secondary to the Veteran's acquired psychiatric disorder.   In addition, the April 2015 VA examination report for chronic fatigues syndrome indicates that the Veteran's fatigue is more likely related to his depression and fibromyalgia.  Therefore, the issues of entitlement to service connection for erectile dysfunction and fatigue are is also intertwined with the depression and PTSD claims, and must be remanded with them.  Harris v. Derwinski, 1 Vet. App. 180 (1991).    

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to assess the nature and etiology of his acquired psychiatric disability.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  Upon review of the record, the examiner should respond to the following:

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror?

Is it at least as likely as not (i.e. a 50 percent probability or more) that the claimed stressor is adequate to support a diagnosis of PTSD; and

Is it at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's PTSD symptoms are related to the claimed stressor; and

Is it at least as likely as not (i.e. a 50 percent probability or more) whether any currently diagnosed psychiatric disorder other than PTSD, to include, but not limited to, depressive disorder, first manifested during the period of active service from October 1970 to January 1993, and/or is causally related to events during a period of active service? 

If the answer to the previous question is negative, is it at least as likely as not (i.e. a 50 percent probability or more) that any acquired psychiatric disability was either caused or aggravated beyond its natural progression by a service-connected disability, including the Veteran's fibromyalgia?

The VA examiner is advised that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it. 

A complete rationale for any opinion advanced must be provided.

2.  If service-connection is granted for a psychiatric disability, then the Veteran should be provided an examination to determine the nature and etiology of his erectile dysfunction and fatigue.  The claims file must be provided to the examiner in conjunction with the examiner.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction, or his fatigue, were caused or aggravated by a service-connected disability, to include any service-connected psychiatric disability.

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

A complete rationale must be provided for any opinion offered.

3.  Notify the Veteran that it is his responsibility to report for the examinations and to cooperate in the development of the claims. The consequences for failure to report for any VA examination without good cause may include denial of one or more of his claims.  See 38 C.F.R. 
§§ 3.158, 3.655 (2015). 
 
4.  After completing the above development, and any other development deemed necessary, readjudicate the issues remaining on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his attorney, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals 



Department of Veterans Affairs


